Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-13-00478-CR

                           Jorge Hernandez CANTO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 13th Judicial District Court, Navarro County, Texas
                          Trial Court No. D34835-CR
              Honorable James E. Lagomarsino, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 31, 2013.


                                        _________________________________
                                        Rebeca C. Martinez, Justice